[finalloanandsecurityagre001.jpg]
LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of December 29, 2015 (the “Effective Date”) between (i) SILICON VALLEY
BANK, a California corporation (“Bank”), and (ii) LOJACK CORPORATION, a
Massachusetts corporation (“LoJack”), and LOJACK GLOBAL LLC, a Delaware limited
liability company (“Global”; LoJack and Global are referred to herein, each and
together, jointly and severally, as “Borrower”), provides the terms on which
Bank shall lend to Borrower and Borrower shall repay Bank. The parties agree as
follows: 1 ACCOUNTING AND OTHER TERMS Accounting terms not defined in this
Agreement shall be construed following GAAP. Calculations and determinations
must be made following GAAP. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 13. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein. 2 LOAN AND
TERMS OF PAYMENT 2.1 Promise to Pay. Borrower hereby unconditionally promises to
pay Bank the outstanding principal amount of all Credit Extensions and accrued
and unpaid interest thereon as and when due in accordance with this Agreement.
2.2 Revolving Advances. (a) Availability. Subject to the terms and conditions of
this Agreement and to deduction of Reserves, Bank shall make Advances not
exceeding the Availability Amount. Amounts borrowed under the Revolving Line may
be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein. (b) Termination;
Repayment. The Revolving Line terminates on the Revolving Line Maturity Date,
when the principal amount of all Advances, the unpaid interest thereon, and all
other Obligations relating to the Revolving Line shall be immediately due and
payable. 2.3 Overadvances. If, at any time, the outstanding principal amount of
any Advances exceeds the lesser of either the Revolving Line or the Borrowing
Base, Borrower shall immediately pay to Bank in cash the amount of such excess
(such excess, the “Overadvance”). Without limiting Borrower’s obligation to
repay Bank any Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at the Default Rate. 2.4
Payment of Interest on the Credit Extensions. (a) Advances. Subject to Section
2.4(b), the principal amount outstanding under the Revolving Line shall accrue
interest at a floating per annum rate equal to the Prime Rate plus one-quarter
of one percent (0.25%); provided, however, during a Streamline Period, the
principal amount outstanding under the Revolving Line shall accrue interest at a
floating per



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre002.jpg]
-2- annum rate equal to the Prime Rate. Interest hereunder shall be payable
monthly in accordance with Section 2.4(d) below. (b) Default Rate. Immediately
upon the occurrence and during the continuance of an Event of Default,
Obligations shall bear interest at a rate per annum which is three percentage
points (3.0%) above the rate that is otherwise applicable thereto (the “Default
Rate”). Fees and expenses which are required to be paid by Borrower pursuant to
the Loan Documents (including, without limitation, Bank Expenses) but are not
paid when due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.4(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank. (c) Adjustment to Interest
Rate. Changes to the interest rate of any Credit Extension based on changes to
the Prime Rate shall be effective on the effective date of any change to the
Prime Rate and to the extent of any such change. (d) Payment; Interest
Computation. Interest is payable monthly on the last calendar day of each month
and shall be computed on the basis of a 360-day year for the actual number of
days elapsed. In computing interest, (i) all payments received after 12:00 p.m.
Eastern time on any day shall be deemed received at the opening of business on
the next Business Day, and (ii) the date of the making of any Credit Extension
shall be included and the date of payment shall be excluded; provided, however,
that if any Credit Extension is repaid on the same day on which it is made, such
day shall be included in computing interest on such Credit Extension. 2.5 Fees.
Borrower shall pay to Bank: (a) Commitment Fee. A fully earned, non-refundable
commitment fee of Sixty Thousand Dollars ($60,000), on the Effective Date; (b)
Termination Fee. Upon termination of this Agreement for any reason prior to the
Revolving Line Maturity Date, in addition to the payment of any other amounts
then- owing, a termination fee in an amount equal to one-half of one percent
(0.50%) of the Revolving Line if such termination occurs prior to the first
anniversary of the Effective Date; provided that no termination fee shall be
charged if the credit facility hereunder is replaced with a new facility from
Bank; (c) Unused Revolving Line Facility Fee. Payable monthly in arrears on
December 31, 2015, on the last day of each calendar month occurring thereafter
prior to the Revolving Line Maturity Date, and on the Revolving Line Maturity
Date, a fee (the “Unused Revolving Line Facility Fee”) in an amount equal to
three-eighths of one percent (0.375%) per annum of the average unused portion of
the Revolving Line (net of any Reserves imposed by Bank), as determined by Bank.
The unused portion of the Revolving Line, for purposes of this calculation,
shall be calculated on a calendar year basis and shall equal the difference
between (i) the Revolving Line (net of any Reserves imposed by Bank), and (ii)
the average for the period of the daily closing balance of the Revolving Line
outstanding; and



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre003.jpg]
-3- (d) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank). (e) Fees Fully Earned. Unless otherwise provided in this
Agreement or in a separate writing by Bank, Borrower shall not be entitled to
any credit, rebate, or repayment of any fees earned by Bank pursuant to this
Agreement notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.5 pursuant
to the terms of Section 2.6(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.5. 2.6 Payments; Application of Payments; Debit of
Accounts. (a) All payments to be made by Borrower under any Loan Document shall
be made in immediately available funds in Dollars, without setoff or
counterclaim, before 12:00 p.m. Eastern time on the date when due. Payments of
principal and/or interest received after 12:00 p.m. Eastern time are considered
received at the opening of business on the next Business Day. When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid. (b) Bank has the exclusive right to determine the order and
manner in which all payments with respect to the Obligations may be applied.
Borrower shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement when any such allocation or
application is not specified elsewhere in this Agreement. (c) Bank may debit any
of Borrower’s deposit accounts, including the Designated Deposit Account, for
principal and interest payments or any other amounts Borrower owes Bank when
due. These debits shall not constitute a set-off. 3 CONDITIONS OF LOANS 3.1
Conditions Precedent to Initial Credit Extension. Bank’s obligation to make the
initial Credit Extension is subject to the condition precedent that Bank shall
have received the following, in form and substance satisfactory to Bank: (a)
duly executed original signatures to the Loan Documents; (b) the Operating
Documents and long-form good standing certificates of Borrower certified by the
Secretary of State (or equivalent agency) of Borrower’s jurisdiction of
organization or formation, each as of a date no earlier than thirty (30) days
prior to the Effective Date; (c) duly executed original signatures to the
completed Borrowing Resolutions for Borrower;



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre004.jpg]
-4- (d) duly executed original signature to a payoff letter from RBS Citizens,
N.A., as Administrative Agent; (e) evidence that (i) the Liens securing
Indebtedness owed by Borrower to RBS Citizens, N.A., as Administrative Agent,
will be terminated and (ii) the documents and/or filings evidencing the
perfection of such Liens, including without limitation any financing statements
and/or control agreements, have or will, concurrently with the initial Credit
Extension, be terminated; (f) certified copies, dated as of a recent date, of
financing statement searches, as Bank may request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;
(g) the Perfection Certificate of Borrower, together with the duly executed
original signatures thereto; (h) a landlord’s consent in favor of Bank for 40
Pequot Way, Canton, MA 02021 by the landlord thereof, together with the duly
executed original signatures thereto; (i) a legal opinion of Borrower’s counsel
dated as of the Effective Date together with the duly executed original
signature thereto; (j) evidence satisfactory to Bank that the insurance policies
and endorsements required by Section 6.7 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank; (k) the completion of the
Initial Audit with results satisfactory to Bank in its sole and absolute
discretion; and (l) payment of the fees and Bank Expenses then due as specified
in Section 2.5 hereof. 3.2 Conditions Precedent to all Credit Extensions. Bank’s
obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent: (a) timely receipt
of an executed Transaction Report; (b) the representations and warranties in
this Agreement shall be true, accurate, and complete in all material respects on
the date of the Transaction Report and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension. Each Credit Extension is Borrower’s representation and



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre005.jpg]
-5- warranty on that date that the representations and warranties in this
Agreement remain true, accurate, and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and (c)
Bank determines to its reasonable satisfaction that there has not been a
Material Adverse Change. 3.3 Covenant to Deliver. Borrower agrees to deliver to
Bank each item required to be delivered to Bank under this Agreement as a
condition precedent to any Credit Extension. Borrower expressly agrees that a
Credit Extension made prior to the receipt by Bank of any such item shall not
constitute a waiver by Bank of Borrower’s obligation to deliver such item, and
the making of any Credit Extension in the absence of a required item shall be in
Bank’s reasonable discretion. 3.4 Procedures for Borrowing. Subject to the prior
satisfaction of all other applicable conditions to the making of an Advance set
forth in this Agreement, to obtain an Advance, Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail by 12:00 p.m. Eastern time on
the Funding Date of the Advance. In connection with such notification, Borrower
must promptly deliver to Bank by electronic mail a completed Transaction Report
executed by an Authorized Signer together with such other reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its
reasonable discretion. Bank shall credit proceeds of an Advance to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from an Authorized Signer or without instructions if the Advances
are necessary to meet Obligations which have become due. 3.5 Post-Closing
Conditions. Borrower shall take the following actions after the Effective Date:
(a) Within thirty (30) days after the Effective Date, Borrower shall deliver to
Bank a bailee’s waiver in favor of Bank for (i) 1130 E. Watson Center Road,
Carson, CA 90745 and (ii) 1 First Avenue, Waltham, MA 02451 by the owner
thereof, together with the duly executed original signatures thereto; (b) Within
thirty (30) days after the Effective Date, Borrower shall deliver to Bank duly
executed original signatures to the Control Agreements in respect of the
Existing Accounts; (c) Within ninety (90) days after the Effective Date,
Borrower shall close the Existing Accounts and transfer the proceeds therein to
one or more accounts in the name of Borrower maintained at Bank or Bank’s
Affiliates. 4 CREATION OF SECURITY INTEREST



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre006.jpg]
-6- 4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement). If this Agreement is
terminated, Bank’s Lien in the Collateral shall continue until the Obligations
(other than inchoate indemnity obligations) are repaid in full in cash. Upon
payment in full in cash of the Obligations (other than inchoate indemnity
obligations) and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall, at the sole cost and expense of Borrower, release its
Liens in the Collateral and all rights therein shall revert to Borrower. In the
event (x) all Obligations (other than inchoate indemnity obligations), except
for Bank Services, are satisfied in full, and (y) this Agreement is terminated,
Bank shall terminate the security interest granted herein upon Borrower
providing cash collateral acceptable to Bank in its reasonable discretion for
Bank Services, if any. In the event such Bank Services consist of outstanding
Letters of Credit, Borrower shall provide to Bank cash collateral in an amount
equal to (x) if such Letters of Credit are denominated in Dollars, then at least
one hundred five percent (105.0%); and (y) if such Letters of Credit are
denominated in a Foreign Currency, then at least one hundred ten percent
(110.0%), of the Dollar Equivalent of the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its business judgment), to secure all of the
Obligations relating to such Letters of Credit. 4.2 Priority of Security
Interest. Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank. 4.3 Authorization to File Financing Statements.
Borrower hereby authorizes Bank to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code. Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre007.jpg]
-7- 5 REPRESENTATIONS AND WARRANTIES Borrower represents and warrants as
follows: 5.1 Due Organization, Authorization; Power and Authority. Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number. The execution,
delivery and performance by Borrower of the Loan Documents to which it is a
party have been duly authorized, and do not (i) conflict with any of Borrower’s
organizational documents, (ii) contravene, conflict with, constitute a default
under or violate any material Requirement of Law, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or any of its
Subsidiaries or any of their property or assets may be bound or affected, (iv)
require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect), or
(v) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business. 5.2
Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens. Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre008.jpg]
-8- therein, if required and pursuant to the terms of Section 6.8(b). The
Accounts are bona fide, existing obligations of the Account Debtors. The
Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects. Borrower is the sole owner of the Intellectual Property
which it owns except for non- exclusive licenses granted to its customers in the
ordinary course of business. Each Patent which it owns or purports to own and
which is material to Borrower’s business is, to Borrower’s knowledge, valid and
enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of its owned Intellectual
Property violates the rights of any third party except to the extent such claim
would not reasonably be expected to have a material adverse effect on Borrower’s
business. Except as noted on the Perfection Certificate, Borrower is not a party
to, nor is it bound by, any Restricted License. 5.3 Accounts Receivable. (a) For
each Account with respect to which Advances are requested, on the date each
Advance is requested and made, such Account shall be an Eligible Account. (b)
All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct in all material respects and all such invoices, instruments
and other documents, and all of Borrower's Books are genuine and in all respects
what they purport to be. All sales and other transactions underlying or giving
rise to each Eligible Account shall comply in all material respects with all
applicable laws and governmental rules and regulations. Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
whose accounts are Eligible Accounts in any Transaction Report. To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms. 5.4 Litigation. Except as disclosed in LoJack’s
Form 10-K for the year ending December 31, 2014 or described in any of LoJack’s
Forms 8-K thereafter through the Effective Date, there are no actions or
proceedings pending or, to the knowledge of any Responsible Officer, threatened
in writing by or against Borrower or any of its Subsidiaries involving more
than, individually or in the aggregate, Five Hundred Thousand Dollars ($500,000)
(other than worker’s compensation claims covered by insurance).



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre009.jpg]
-9- 5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank that could reasonably be
expected to result in a Material Adverse Change in Borrower’s business. 5.6
Solvency. The fair salable value of Borrower’s consolidated assets (including
goodwill minus disposition costs) exceeds the fair value of Borrower’s
liabilities; Borrower is not left with unreasonably small capital after the
transactions in this Agreement; and Borrower is able to pay its debts (including
trade debts) as they mature. 5.7 Regulatory Compliance. Borrower is not an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Borrower is not engaged as one
of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower (a)
has complied in all material respects with all Requirements of Law, and (b) has
not violated any Requirements of Law the violation of which could reasonably be
expected to have a material adverse effect on its business. None of Borrower’s
or any of its Subsidiaries’ properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Government Authorities that are material and
necessary to continue their respective businesses as currently conducted. 5.8
Subsidiaries; Investments. Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments. 5.9 Tax Returns and Payments; Pension Contributions. Borrower has
timely filed all required tax returns and reports, and Borrower has timely paid
all foreign, federal, state and material local taxes, assessments, deposits and
contributions owed by Borrower except to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor.
To the extent Borrower defers payment of any contested taxes, Borrower shall (i)
notify Bank in writing of the commencement of, and any material development in,
the proceedings, and (ii) post bonds or take any other steps required to prevent
the governmental authority levying such contested taxes from obtaining a Lien
upon any of the Collateral that is other than a “Permitted Lien.” Borrower is
unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower. Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre010.jpg]
-10- reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency. 5.10 Use of Proceeds. Borrower shall use the
proceeds of the Credit Extensions solely as working capital and to fund its
general business requirements and not for personal, family, household or
agricultural purposes. 5.11 Full Disclosure. No written representation, warranty
or other statement of Borrower in any certificate or written statement given to
Bank in connection with this Agreement, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Bank, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained in the certificates or statements not misleading (it being
recognized by Bank that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results). 5.12 Definition
of “Knowledge.” For purposes of the Loan Documents, whenever a representation or
warranty is made to Borrower’s knowledge or awareness, to the “best of”
Borrower’s knowledge, or with a similar qualification, knowledge or awareness
means the actual knowledge, after reasonable investigation, of any Responsible
Officer. 6 AFFIRMATIVE COVENANTS Borrower shall do all of the following: 6.1
Government Compliance. (a) Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations. Borrower shall comply, and have each Subsidiary comply,
in all material respects, with all laws, ordinances and regulations to which it
is subject. (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Bank in all of its property.
Borrower shall promptly provide copies of any such Governmental Approvals
reasonably requested by Bank. 6.2 Financial Statements, Reports, Certificates.
Provide Bank with the following: (a) a Transaction Report (and any schedules
related thereto) (i) with each request for an Advance, (ii) on the fifteenth
(15th) day and last Business Day of each month when a Streamline Period is not
in effect, and (iii) within thirty (30) days after the end of each month when a
Streamline Period is in effect;



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre011.jpg]
-11- (b) (i) on the fifteenth (15th) day and last Business Day of each month
when a Streamline Period is not in effect and (ii) within thirty (30) days after
the end of each month when a Streamline Period is in effect, (A) monthly
accounts receivable agings, aged by invoice date, (B) monthly accounts payable
agings, aged by invoice date, and outstanding or held check registers, if any,
and (C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, and general ledger; (c) as soon as available, but no
later than thirty (30) days after the last day of each month, a company prepared
consolidated and consolidating balance sheet and income statement covering
Borrower’s consolidated, and Borrower’s and each of its Subsidiary’s,
respectively, operations for such month certified by a Responsible Officer and
in a form acceptable to Bank (the “Monthly Financial Statements”); (d) within
thirty (30) days after the last day of each month and together with the Monthly
Financial Statements, a duly completed Compliance Certificate signed by a
Responsible Officer; (e) within sixty (60) days after the end of each fiscal
year of Borrower, (A) annual operating budgets (including income statements,
balance sheets and cash flow statements, by month) for such fiscal year of
Borrower as approved by LoJack’s board of directors, together with (B) the
related annual financial projections for such the following fiscal year (on a
quarterly basis), together with any related business forecasts used in the
preparation of such annual financial projections (collectively, the
“Projections”); (f) as soon as available, and in any event within one hundred
twenty (120) days following the end of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm reasonably acceptable to Bank; (g)
in the event that Borrower becomes subject to the reporting requirements under
the Exchange Act within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Borrower with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address; (h) Reserved; (i) prompt report of any
legal actions (other than worker’s compensation claims covered by insurance)
pending or threatened in writing against Borrower or any of its Subsidiaries
that could result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000) or
more; and (j) other financial information reasonably requested by Bank.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre012.jpg]
-12- 6.3 Accounts Receivable. (a) Schedules and Documents Relating to Accounts.
Borrower shall deliver to Bank Transaction Reports, as provided in Section 6.2;
provided, however, that Borrower’s failure to execute and deliver the same shall
not affect or limit Bank’s Lien and other rights in all of Borrower’s Accounts,
nor shall Bank’s failure to advance or lend against a specific Account affect or
limit Bank’s Lien and other rights therein. After the occurrence and during the
continuance of an Event of Default, if reasonably requested by Bank, Borrower
shall furnish Bank with copies (or, at Bank’s request, originals) of all
contracts, orders, invoices, and other similar documents, and all shipping
instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts. In addition, Borrower shall deliver to Bank, on its request, the
originals necessary to perfect Bank’s first priority Lien in the Collateral of
all instruments, chattel paper, security agreements, guarantees and other
documents and property evidencing or securing any Accounts, in the same form as
received, with all necessary indorsements, and copies of all credit memos. (b)
Disputes. Borrower shall promptly notify Bank of all disputes or claims relating
to Accounts in excess of One Hundred Thousand Dollars ($100,000) for any such
dispute or claim. Borrower may forgive (completely or partially), compromise, or
settle any Account for less than payment in full, or agree to do any of the
foregoing so long as (i) Borrower does so in good faith, in a commercially
reasonable manner, in the ordinary course of business, in arm’s-length
transactions, and reports the same to Bank in the regular reports provided to
Bank; (ii) no Default or Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base. (c) Collection of Accounts. Borrower shall have the right
to collect all Accounts, unless and until a Default or an Event of Default has
occurred and is continuing. Bank shall require that Borrower direct Account
Debtors to deliver or transmit all proceeds of Accounts into a lockbox account,
or such other “blocked account” as specified by Bank (either such account, the
“Cash Collateral Account”). Whether or not an Event of Default has occurred and
is continuing, Borrower shall immediately deliver all payments on and proceeds
of Accounts to the Cash Collateral Account. Such payments and proceeds shall be
(X) prior to the occurrence and continuance of an Event of Default, (i) when a
Streamline Period is not in effect, applied to immediately reduce the
Obligations or (ii) during a Streamline Period, transferred to an account of
Borrower at Bank, and (Y) upon the occurrence and continuance of an Event of
Default, applied in accordance with Section 9.4. (d) Returns. Provided no Event
of Default has occurred and is continuing, if any Account Debtor returns any
Inventory to Borrower in excess of One Hundred Thousand Dollars ($100,000),
Borrower shall promptly (i) determine the reason for such return, (ii) issue a
credit memorandum to the Account Debtor in the appropriate amount, and (iii)
provide a copy of such credit memorandum to Bank, upon request from Bank. In the
event any attempted return occurs after the occurrence and during the
continuance of any Event of Default, Borrower shall hold the returned Inventory
in trust for Bank, and immediately notify Bank of the return of the Inventory.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre013.jpg]
-13- (e) Verification. After the occurrence and during the continuation of an
Event of Default, Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose, and notify any Account Debtor of Bank’s security interest in such
Account. (f) No Liability. Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower's obligations under any contract or
agreement giving rise to an Account. Nothing herein shall, however, relieve Bank
from liability for its own gross negligence or willful misconduct. (g) Foreign
Accounts. For the avoidance of doubt, the foregoing provisions of this Section
6.3 shall not apply to any Accounts of any Foreign Subsidiary. 6.4 Remittance of
Proceeds. Except as otherwise provided in Section 6.3(c), deliver, in kind, all
proceeds arising from the disposition of any Collateral to Bank in the original
form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be applied to the Obligations (a) prior to an
Event of Default, pursuant to the terms of Section 2.6(b) hereof, and (b) after
the occurrence and during the continuance of an Event of Default, pursuant to
the terms of Section 9.4 hereof; provided that, if no Event of Default has
occurred and is continuing, Borrower shall not be obligated to remit to Bank the
proceeds of (i) the Permitted Entity Disposition or (ii) the sale of worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of One Hundred Thousand Dollars
($100,000) or less (for all such transactions in any fiscal year). Borrower
agrees that it will not commingle proceeds of Collateral with any of Borrower’s
other funds or property, but will hold such proceeds separate and apart from
such other funds and property and in an express trust for Bank. Nothing in this
Section limits the restrictions on disposition of Collateral set forth elsewhere
in this Agreement. 6.5 Taxes; Pensions. Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state and material local taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9 hereof, and shall deliver to
Bank, on demand, appropriate certificates attesting to such payments, and pay
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms. 6.6 Access to Collateral;
Books and Records. At reasonable times, on one (1) Business Day’s notice
(provided no notice is required if an Event of Default has occurred and is
continuing), Bank, or its agents, shall have the right to inspect the Collateral
and the right to audit and copy Borrower’s Books. The foregoing inspections and
audits shall be conducted at Borrower’s expense and no more often than once
every twelve (12) months unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre014.jpg]
-14- often as Bank shall determine is necessary. The charge therefor shall be
$850 per person per day (or such higher amount as shall represent Bank’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses. In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or seeks to or reschedules the audit with
less than ten (10) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies) Borrower shall pay Bank a fee of $1,000 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling. 6.7 Insurance. (a) Keep
its business and the Collateral insured for risks and in amounts standard for
companies in Borrower’s industry and location and as Bank may reasonably
request. Insurance policies shall be in a form, with financially sound and
reputable insurance companies that are not Affiliates of Borrower, and in
amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee. All
liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral. (b) Ensure that proceeds payable under any property policy are, at
Bank’s option, payable to Bank on account of the Obligations; provided, however,
prior to the occurrence and continuation of an Event of Default, Bank shall
promptly release to Borrower (i) any insurance proceeds in connection with the
Permitted Insurance Event and (ii) the first One Hundred Thousand Dollars
($100,000) of such proceeds received by Bank. (c) At Bank’s request, Borrower
shall deliver certified copies of insurance policies and evidence of all premium
payments. Each provider of any such insurance required under this Section 6.7
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to Bank, that it will give Bank twenty (20)
days prior written notice before any such policy or policies shall be canceled.
If Borrower fails to obtain insurance as required under this Section 6.7 or to
pay any amount or furnish any required proof of payment to third persons and
Bank, Bank may make all or part of such payment or obtain such insurance
policies required in this Section 6.7, and take any action under the policies
Bank deems prudent. 6.8 Operating Accounts. (a) Subject to the requirements set
forth in Section 3.5(b), maintain all of its domestic operating and other
deposit accounts and securities accounts with Bank and Bank’s Affiliates. (b)
Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. Subject to the requirements set forth in Section 3.5(a),
for each Collateral Account that Borrower at any time maintains, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre015.jpg]
-15- Bank. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes, and other employee wage
and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such. 6.9 Financial Covenant. Achieve, to be
measured as of the last day of each fiscal quarter of Borrower on a trailing
twelve (12) month basis, on a consolidated basis with respect to Borrower and
its Subsidiaries, Adjusted EBITDA of at least Five Million Dollars ($5,000,000).
6.10 Protection and Registration of Intellectual Property Rights. (a) (i) Use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of Intellectual Property material to the operation of its
business; (ii) upon Borrower’s knowledge thereof, promptly advise Bank in
writing of material infringements or any other event that could reasonably be
expected to materially and adversely affect the value of Intellectual Property
material to the operation of its business; and (iii) not allow any of its owned
Intellectual Property material to Borrower’s business to be abandoned, forfeited
or dedicated to the public without Bank’s written consent. (b) To the extent not
already disclosed in writing to Bank, if Borrower obtains any Patent, registered
Trademark, registered Copyright, registered mask work, or any pending
application for any of the foregoing, then Borrower shall provide written notice
thereof to Bank in the next Compliance Certificate delivered to Bank and shall
execute such intellectual property security agreements and other documents and
take such other actions as Bank may request in its reasonable discretion to
perfect and maintain a first priority perfected security interest in favor of
Bank in such property. (c) Provide written notice to Bank within ten (10) days
of entering or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such commercially reasonable steps as Bank requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (i) other than any Excluded Collateral, any Restricted License to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and (ii)
Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents. 6.11 Litigation Cooperation. From
the date hereof and continuing through the termination of this Agreement, upon
reasonable advance notice and during normal business hours, make available to
Bank, without expense to Bank, Borrower and its officers, employees and agents
and Borrower's books and records, to the extent that Bank may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Bank with respect to any Collateral or relating to
Borrower. 6.12 Formation or Acquisition of Subsidiaries. Notwithstanding and
without limiting the negative covenants contained in Sections 7.3 and 7.7
hereof, at the time that Borrower forms any direct Subsidiary or acquires any
direct Subsidiary after the Effective Date,



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre016.jpg]
-16- Borrower shall (a) cause such new Subsidiary to provide to Bank a joinder
to the Loan Agreement to cause such Subsidiary to become a co-borrower
hereunder, together with such appropriate financing statements and/or Control
Agreements, all in form and substance satisfactory to Bank (including being
sufficient to grant Bank a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary), (b) provide to
Bank appropriate certificates and powers and financing statements, pledging all
of the direct or beneficial ownership interest in such new Subsidiary, in form
and substance satisfactory to Bank; provided, that with respect to any Foreign
Subsidiary, such Foreign Subsidiary shall not be required to become a
co-borrower, and Borrower shall not be required to effect (i) the grant of a
continuing pledge and security interest in and to the assets of any such Foreign
Subsidiary, (ii) the guaranty of the Obligations of the Borrower by any such
Foreign Subsidiary and/or (iii) the pledge by Borrower of a perfected security
interest in one hundred percent (100%) of the stock, units or other evidence of
ownership of each Foreign Subsidiary, except that Borrower shall only be
required to grant and pledge to Bank a perfected security interest in up to
sixty-five percent (65%) of the voting stock, units or other evidence of
ownership of such Foreign Subsidiary to the extent such Foreign Subsidiary is
directly owned by Borrower; and (c) provide to Bank all other documentation in
form and substance satisfactory to Bank, including one or more opinions of
counsel satisfactory to Bank, which in its opinion is appropriate with respect
to the execution and delivery of the applicable documentation referred to above.
Any document, agreement, or instrument executed or issued pursuant to this
Section 6.12 shall be a Loan Document. 6.13 Further Assurances. Execute any
further instruments and take further action as Bank reasonably requests to
perfect or continue Bank’s Lien in the Collateral or to effect the purposes of
this Agreement. 6.14 Permitted Entity Disposition. Borrower shall consummate the
Permitted Entity Disposition on or before April 30, 2016. 7 NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or useful in the ordinary course of business of Borrower; (c)
consisting of Permitted Liens and Permitted Investments; (d) consisting of the
sale or issuance of any stock of Borrower permitted under the definition of
Change in Control; (e) consisting of Borrower’s use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (f) of assets (A) between Subsidiaries, (B) from one
Borrower to another Borrower or (C) from a Subsidiary to a Borrower; (g)
consisting of the sale of delinquent notes or Accounts in the ordinary course of
business for purposes of collection no to exceed One Hundred Thousand Dollars
($100,000) in any fiscal year; (h) the Permitted Entity Disposition; and (i) not
covered under clauses (a) through (h) in an aggregate amount of not more than
Two Hundred Fifty Thousand Dollars ($250,000) during any fiscal year of LoJack;



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre017.jpg]
-17- 7.2 Changes in Business, Management, or Business Locations. (a) Engage in
or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; or (c) fail to provide
notice to Bank of any Key Person departing from or ceasing to be employed by
Borrower within five (5) days after such Key Person’s departure from Borrower.
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Two Hundred
Fifty Thousand Dollars ($250,000) in Borrower’s assets or property) or deliver
any portion of the Collateral valued, individually or in the aggregate, in
excess of Two Hundred Fifty Thousand Dollars ($250,000) to a bailee at a
location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of organization.
If Borrower intends to deliver any portion of the Collateral valued,
individually or in the aggregate, in excess of Two Hundred Fifty Thousand
Dollars ($250,000) to a bailee, and Bank and such bailee are not already parties
to a bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will first receive the
written consent of Bank, and such bailee shall execute and deliver a bailee
agreement in form and substance satisfactory to Bank. 7.3 Mergers or
Acquisitions. Merge or consolidate, or permit any of its Subsidiaries to merge
or consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (including, without limitation, by the formation of
any Subsidiary). A Subsidiary may merge or consolidate into another Subsidiary
or into Borrower. 7.4 Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness. 7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any
of its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein. 7.6 Maintenance of
Collateral Accounts. Maintain any Collateral Account except pursuant to the
terms of Section 6.8(b) hereof. 7.7 Distributions; Investments. (a) Pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock; or (b) directly or indirectly make any



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre018.jpg]
-18- Investment (including, without limitation, by the formation of any
Subsidiary) other than Permitted Investments, or permit any of its Subsidiaries
to do so. 7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person. 7.9
Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank. 7.10 Compliance. Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a material adverse effect on Borrower’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any material liability of Borrower, including any material liability
to the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency. 8 EVENTS OF DEFAULT Any one of the following shall
constitute an event of default (an “Event of Default”) under this Agreement: 8.1
Payment Default. Borrower fails to (a) make any payment of principal or interest
on any Credit Extension when due, or (b) pay any other Obligations within five
(5) Business Days after such Obligations are due and payable (which five (5)
Business Day cure period shall not apply to payments due on the Revolving Line
Maturity Date). During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default (but Bank may
elect that no new Credit Extension will be made during the cure period); 8.2
Covenant Default. (a) (a) Borrower fails or neglects to perform any obligation
in Sections 6.2, 6.5, 6.7, 6.8, 6.9, 6.10(c), 6.12 or violates any covenant in
Section 7; or



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre019.jpg]
-19- (b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but Bank may elect that no new Credit
Extensions shall be made during such cure period). Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above; 8.3 Material Adverse Change. A
Material Adverse Change occurs; 8.4 Attachment; Levy; Restraint on Business. (a)
(i) The service of process seeking to attach, by trustee or similar process, any
funds of Borrower or of any entity under the control of Borrower (including a
Subsidiary) not to exceed One Hundred Thousand Dollars ($100,000), or (ii) a
notice of lien or levy is filed against any of Borrower’s assets by any
Governmental Authority, and the same under subclauses (i) and (ii) hereof are
not, within thirty (30) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, Bank
may elect that no new Credit Extensions shall be made during any thirty (30) day
cure period; or (b) (i) any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver, or (ii)
any court order enjoins, restrains, or prevents Borrower from conducting all or
any material part of its business, the result of which under subclauses (i) or
(ii) hereof would result in a Material Adverse Change in Borrower’s business;
8.5 Insolvency. (a) Borrower or the Irish Subsidiary are unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent; (b)
Borrower or the Irish Subsidiary begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against Borrower or the Irish Subsidiary and is
not dismissed or stayed within forty-five (45) days (but Bank may elect that no
new Credit Extensions shall be made while any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed); 8.6 Other
Agreements. There is, under any agreement to which Borrower is a party with a
third party or parties, any default resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000); 8.7 Judgments; Penalties. One or more fines, penalties or final
judgments, orders or decrees for the payment of money in an amount of at least
Two Hundred Fifty Thousand Dollars ($250,000) (not covered by independent
third-party insurance as to which liability has been



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre020.jpg]
-20- accepted by such insurance carrier) shall be rendered against Borrower by
any Governmental Authority, and the same are not, within thirty (30) days after
the entry, assessment or issuance thereof, discharged, satisfied, or paid, or
after execution thereof, stayed or bonded pending appeal, or such judgments are
not discharged prior to the expiration of any such stay (provided that Bank may
elect that no new Credit Extensions will be made prior to the satisfaction,
payment, discharge, stay, or bonding of such fine, penalty, judgment, order or
decree); 8.8 Misrepresentations. Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made; 8.9
Subordinated Debt. Any document, instrument, or agreement subordinating any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in material breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder in any manner
material and adverse to Bank, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement; or
8.10 Change in Control. Borrower permits or suffers any Change in Control. 9
BANK’S RIGHTS AND REMEDIES 9.1 Rights and Remedies. Upon the occurrence and
during the continuance of an Event of Default, Bank may, without notice or
demand, do any or all of the following: (a) declare all Obligations immediately
due and payable (but if an Event of Default described in Section 8.5 occurs all
Obligations are immediately due and payable without any action by Bank); (b)
stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank; (c) demand
that Borrower (i) deposit cash with Bank in an amount equal to (X) if such
Letters of Credit are denominated in Dollars, then at least one hundred five
percent (105.0%) and (Y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred ten percent (110.0%), of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit remaining
undrawn (plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its reasonable discretion)), to secure all of
the Obligations relating to such Letters of Credit, as collateral security for
the repayment of any future drawings under such Letters of Credit, and Borrower
shall forthwith deposit and pay such amounts, and (ii) pay in advance all letter
of credit fees scheduled to be paid or payable over the remaining term of any
Letters of Credit; (d) terminate any FX Contracts;



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre021.jpg]
-21- (e) verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds; (f) make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its security
interest in the Collateral. Borrower shall assemble the Collateral if Bank
requests and make it available as Bank designates. Bank may enter premises where
the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Bank a license to enter and occupy any of its premises, without
charge, to exercise any of Bank’s rights or remedies; (g) apply to the
Obligations any (i) balances and deposits of Borrower it holds, or (ii) any
amount held by Bank owing to or for the credit or the account of Borrower; (h)
ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit; (i) place a “hold” on any
account maintained with Bank and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral; (j) demand
and receive possession of Borrower’s Books; and (k) exercise all rights and
remedies available to Bank under the Loan Documents or at law or equity,
including all remedies provided under the Code (including disposal of the
Collateral pursuant to the terms thereof). 9.2 Power of Attorney. Borrower
hereby irrevocably appoints Bank as its lawful attorney-in-fact, exercisable
upon the occurrence and during the continuance of an Event of Default, to: (a)
endorse Borrower’s name on any checks or other forms of payment or security; (b)
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts directly with Account Debtors, for amounts and on terms Bank determines
reasonable; (d) make, settle, and adjust all claims under Borrower’s insurance
policies; (e) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre022.jpg]
-22- whether an Event of Default has occurred until all Obligations have been
satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates. 9.3 Protective
Payments. If Borrower fails to obtain the insurance called for by Section 6.7 or
fails to pay any premium thereon or fails to pay any other amount which Borrower
is obligated to pay under this Agreement or any other Loan Document or which may
be required to preserve the Collateral, Bank may obtain such insurance or make
such payment, and all amounts so paid by Bank are Bank Expenses and immediately
due and payable, bearing interest at the then highest rate applicable to the
Obligations, and secured by the Collateral. Bank will make reasonable efforts to
provide Borrower with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default. 9.4 Application of Payments and Proceeds. If an Event of
Default has occurred and is continuing, Bank shall have the right to apply in
any order any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.
9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral. 9.6 No Waiver; Remedies Cumulative.
Bank’s failure, at any time or times, to require strict performance by Borrower
of any provision of this Agreement or any other Loan Document shall not waive,
affect, or diminish any right of Bank thereafter to demand strict performance
and compliance herewith or therewith. No waiver hereunder shall be effective
unless signed by the party granting the waiver and then is only effective for
the specific instance and purpose for which it is given. Bank’s rights and
remedies under this Agreement and the other Loan Documents are cumulative. Bank
has all rights and remedies provided under the Code, by law, or in equity.
Bank’s exercise of one right or remedy is not an election and shall not preclude
Bank from exercising any other remedy under this Agreement or other remedy
available at law or in equity, and Bank’s waiver of any Event of Default is not
a continuing waiver. Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre023.jpg]
-23- 9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable. 9.8 Borrower Liability. Any Borrower may, acting singly, request
Advances hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Advances
hereunder. Each Borrower hereunder shall be jointly and severally obligated to
repay all Advances made hereunder, regardless of which Borrower actually
receives said Advance, as if each Borrower hereunder directly received all
Advances. Each Borrower waives (a) any suretyship defenses available to it under
the Code or any other applicable law, and (b) any right to require Bank to: (i)
proceed against any Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy. Bank may exercise or not
exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured. 10 NOTICES All notices, consents,
requests, approvals, demands, or other communication by any party to this
Agreement or any other Loan Document must be in writing and shall be deemed to
have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, first class,
registered or certified mail return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by electronic mail or facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Bank or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10. If to Borrower: c/o LoJack Corporation 40 Pequot Way Canton, MA
02021 Attn: Ken Dumas, Chief Financial Officer



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre024.jpg]
-24- Fax: Email: ken.dumas@lojack.com with a copy to: Sullivan & Worcester LLP
One Post Office Square Boston, Massachusetts 02109 Attn: Harry E. Ekblom, Jr.,
Esquire Fax: (617) 338-2880 Email: hekblom@sandw.com If to Bank: Silicon Valley
Bank 275 Grove Street, Suite 2-200 Newton, MA 02466 Attn: Steve Lyons Fax: (617)
527-0177 Email: slyons@svb.com with a copy to: Riemer & Braunstein LLP Three
Center Plaza Boston, Massachusetts 02108 Attn: Charles W. Stavros, Esquire Fax:
(617) 880-3456 Email: cstavros@riemerlaw.com 11 CHOICE OF LAW, VENUE, AND JURY
TRIAL WAIVER Except as otherwise expressly provided in any of the Loan
Documents, Massachusetts law governs the Loan Documents without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Massachusetts; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre025.jpg]
-25- TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.
THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL. This Section 11
shall survive the termination of this Agreement. 12 GENERAL PROVISIONS 12.1
Termination Prior to Revolving Line Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), this Agreement may be terminated
prior to the Revolving Line Maturity Date by Borrower, effective three (3)
Business Days after written notice of termination is given to Bank. Those
obligations that are expressly specified in this Agreement as surviving this
Agreement’s termination shall continue to survive notwithstanding this
Agreement’s termination. 12.2 Successors and Assigns. This Agreement binds and
is for the benefit of the successors and permitted assigns of each party.
Borrower may not assign this Agreement or any rights or obligations under it
without Bank’s prior written consent (which may be granted or withheld in Bank’s
discretion). Bank has the right, without the consent of or notice to Borrower,
to sell, transfer, assign, negotiate, or grant participation in all or any part
of, or any interest in, Bank’s obligations, rights, and benefits under this
Agreement and the other Loan Documents. 12.3 Indemnification. Borrower agrees to
indemnify, defend and hold Bank and its directors, officers, employees, agents,
attorneys, or any other Person affiliated with or representing Bank (each, an
“Indemnified Person”) harmless against: (i) all obligations, demands, claims,
and liabilities (collectively, “Claims”) claimed or asserted by any other party
in connection with the transactions contemplated by the Loan Documents; and (ii)
all losses or expenses (including Bank Expenses) in any way suffered, incurred,
or paid by such Indemnified Person as a result of, following from, consequential
to, or arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct. This
Section 12.3 shall survive until all statutes of limitation with respect to the
Claims, losses, and expenses for which indemnity is given shall have run. 12.4
Time of Essence. Time is of the essence for the performance of all Obligations
in this Agreement. 12.5 Severability of Provisions. Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre026.jpg]
-26- 12.6 Correction of Loan Documents. Bank may correct patent errors and fill
in any blanks in the Loan Documents consistent with the agreement of the
parties. 12.7 Amendments in Writing; Waiver; Integration. No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents. 12.8
Counterparts. This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.
12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, Bank
shall obtain any prospective transferee’s or purchaser’s agreement to the terms
of this provision or undertakings to a similar effect); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; (e) as Bank considers
appropriate in exercising remedies under the Loan Documents; and (f) to
third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein. Confidential information does not include
information that is either: (i) in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain (other than as a
result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information. Bank
Entities may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower. The provisions of the immediately preceding sentence
shall survive the termination of this Agreement. 12.10 Attorneys’ Fees, Costs
and Expenses. In any action or proceeding between Borrower and Bank arising out
of or relating to the Loan Documents, the Bank shall be entitled



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre027.jpg]
-27- to recover its reasonable attorneys’ fees and other costs and expenses
incurred, in addition to any other relief to which it may be entitled. 12.11
Electronic Execution of Documents. The words “execution,” “signed,” “signature”
and words of like import in any Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act. 12.12 Right of Setoff. Borrower hereby grants to Bank a Lien
and a right of setoff as security for all Obligations to Bank, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Bank or any entity under the control of Bank (including a subsidiary
of Bank) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Bank
may setoff the same or any part thereof and apply the same to any liability or
Obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. 12.13 Captions. The headings used
in this Agreement are for convenience only and shall not affect the
interpretation of this Agreement. 12.14 Construction of Agreement. The parties
mutually acknowledge that they and their attorneys have participated in the
preparation and negotiation of this Agreement. In cases of uncertainty this
Agreement shall be construed without regard to which of the parties caused the
uncertainty to exist. 12.15 Relationship. The relationship of the parties to
this Agreement is determined solely by the provisions of this Agreement. The
parties do not intend to create any agency, partnership, joint venture, trust,
fiduciary or other relationship with duties or incidents different from those of
parties to an arm’s-length contract. 12.16 Third Parties. Nothing in this
Agreement, whether express or implied, is intended to: (a) confer any benefits,
rights or remedies under or by reason of this Agreement on any persons other
than the express parties to it and their respective permitted successors and
assigns; (b) relieve or discharge the obligation or liability of any person not
an express party to this Agreement; or (c) give any person not an express party
to this Agreement any right of subrogation or action against any party to this
Agreement. 13 DEFINITIONS



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre028.jpg]
-28- 13.1 Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, and the singular includes the
plural. As used in this Agreement, the following capitalized terms have the
following meanings: “Account” is any “account” as defined in the Code with such
additions to such term as may hereafter be made, and includes, without
limitation, all accounts receivable and other sums owing to Borrower. “Account
Debtor” is any “account debtor” as defined in the Code with such additions to
such term as may hereafter be made. “Adjusted EBITDA” means, for any date of
determination, the sum of (i) EBITDA, plus (ii) stock-based compensation, plus
(iii) a one-time, non-recurring add-back for expenses incurred in any
consecutive twelve (12) calendar month period not to exceed Five Hundred
Thousand Dollars ($500,000). “Advance” or “Advances” means a revolving credit
loan (or revolving credit loans) under the Revolving Line. “Affiliate” is, with
respect to any Person, each other Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members. “Agreement” is defined in the
preamble hereof. “Authorized Signer” is any individual listed in Borrower’s
Borrowing Resolution who is authorized to execute the Loan Documents, including
any Advance request, on behalf of Borrower. “Availability Amount” is (a) the
lesser of (i) the Revolving Line or (ii) the amount available under the
Borrowing Base minus (b) the outstanding principal balance of any Advances.
“Bank” is defined in the preamble hereof. “Bank Entities” is defined in Section
12.9. “Bank Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower. “Bank
Services” are any products, credit services, and/or financial accommodations
previously, now, or hereafter provided to Borrower or any of its Subsidiaries by
Bank or any Bank Affiliate, including, without limitation, any letters of
credit, cash management



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre029.jpg]
-29- services (including, without limitation, merchant services, direct deposit
of payroll, business credit cards, and check cashing services), interest rate
swap arrangements, and foreign exchange services as any such products or
services may be identified in Bank’s various agreements related thereto (each, a
“Bank Services Agreement”). “Bank Services Agreement” is defined in the
definition of Bank Services. “Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is (a) eighty-five percent (85%) of Eligible Accounts (as
determined by Bank from Borrower’s most recent Transaction Report) plus (b)
during a Borrowing Base Enhancement Period, One Million Dollars ($1,000,000);
provided, however, that Bank has the right to decrease the foregoing percentage
in its reasonable discretion to mitigate the impact of events, conditions,
contingencies, or risks which may adversely affect the Collateral or its value.
“Borrowing Base Enhancement Period” is, on the Effective Date through the first
anniversary of the Effective Date, the period (a) commencing on the day that
Borrower demonstrates to Bank that Borrower has maintained for at least fifteen
(15) Business Days an aggregate amount of unrestricted cash in one or more
Deposit Accounts in the name of Borrower at Bank equal to or greater than Two
Million Dollars ($2,000,000) (the “Borrowing Base Enhancement Balance”) and (b)
terminating immediately at any time Borrower fails to maintain the Borrowing
Base Enhancement Balance. In order to enter into any subsequent Borrowing Base
Enhancement Period, Borrower must demonstrate to Bank compliance with the
Borrowing Base Enhancement Balance. “Borrowing Resolutions” are, with respect to
any Person, those resolutions adopted by such Person’s board of directors or
managers, as applicable (and, if required under the terms of such Person’s
Operating Documents, stockholders or members, as applicable) and delivered by
such Person to Bank approving the Loan Documents to which such Person is a party
and the transactions contemplated thereby, together with a certificate executed
by its secretary on behalf of such Person certifying (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that set forth as a part of or
attached as an exhibit to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Advance request, on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Bank may conclusively rely on such certificate unless and until such Person
shall have delivered to Bank a further certificate canceling or amending such
prior certificate.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre030.jpg]
-30- “Business Day” is any day that is not a Saturday, Sunday or a day on which
Bank is closed. “Cash Equivalents” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition. “Change in Control” means (a) at any time after the Effective Date,
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
thirty-five (35%) or more of the ordinary voting power for the election of
directors of Borrower (determined on a fully diluted basis) other than by the
sale of Borrower’s equity securities in a public offering or to venture capital
or private equity investors so long as Borrower identifies to Bank the venture
capital or private equity investors at least seven (7) Business Days prior to
the closing of the transaction and provides to Bank a description of the
material terms of the transaction; (b) during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c) at any time, Borrower shall cease to own and control, of record and
beneficially, directly or indirectly, one hundred percent (100%) of each class
of outstanding capital stock of each Subsidiary of Borrower that was
wholly-owned by Borrower on the Effective Date free and clear of all Liens
(except Liens created by this Agreement). “Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre031.jpg]
-31- purposes of the provisions thereof relating to such attachment, perfection,
priority, or remedies and for purposes of definitions relating to such
provisions. “Collateral” is any and all properties, rights and assets of
Borrower described on Exhibit A, but shall in no event include any Excluded
Collateral. “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account. “Commodity Account” is any “commodity account” as defined in
the Code with such additions to such term as may hereafter be made. “Compliance
Certificate” is that certain certificate in the form attached hereto as Exhibit
B. “Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, capital lease,
dividend, letter of credit or other obligation of another such as an obligation,
in each case, directly or indirectly guaranteed, endorsed, co-made, discounted
or sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement. “Control
Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account. “Copyrights” are any and all copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work thereof, whether published or
unpublished and whether or not the same also constitutes a trade secret. “Credit
Extension” is any Advance, any Overadvance, Letter of Credit, FX Contract,
amount utilized for cash management services, or any other extension of credit
by Bank for Borrower’s benefit. “Currency” is coined money and such other
banknotes or other paper money as are authorized by law and circulate as a
medium of exchange.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre032.jpg]
-32- “Default” means any event which with notice or passage of time or both,
would constitute an Event of Default. “Default Rate” is defined in Section
2.4(b). “Deferred Revenue” is all amounts received or invoiced in advance of
performance under contracts and not yet recognized as revenue. “Deposit Account”
is any “deposit account” as defined in the Code with such additions to such term
as may hereafter be made. “Designated Deposit Account” is the multicurrency
account denominated in Dollars, account number _____________, maintained by
Borrower with Bank. “Dollars,” “dollars” or use of the sign “$” means only
lawful money of the United States and not any other currency, regardless of
whether that currency uses the “$” sign to denote its currency or may be readily
converted into lawful money of the United States. “Dollar Equivalent” is, at any
time, (a) with respect to any amount denominated in Dollars, such amount, and
(b) with respect to any amount denominated in a Foreign Currency, the equivalent
amount therefor in Dollars as determined by Bank at such time on the basis of
the then-prevailing rate of exchange in San Francisco, California, for sales of
the Foreign Currency for transfer to the country issuing such Foreign Currency.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia. “EBITDA”
shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the extent
deducted in the calculation of Net Income, depreciation expense and amortization
expense, plus (d) income tax expense. “Effective Date” is defined in the
preamble hereof. “Eligible Accounts” means Accounts which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5.3. Bank reserves the right at any time after the
Effective Date to adjust any of the criteria set forth below and to establish
new criteria in its reasonable discretion. Unless Bank otherwise agrees in
writing, Eligible Accounts shall not include: (a) Accounts for which the Account
Debtor is Borrower’s Affiliate, officer, employee, or agent; (b) Accounts that
the Account Debtor has not paid within ninety (90) days of invoice date
regardless of invoice payment period terms; (c) Accounts with credit balances
over ninety (90) days from invoice date;



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre033.jpg]
-33- (d) Accounts owing from an Account Debtor if fifty percent (50%) or more of
the Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date; (e) Accounts owing from an Account Debtor which does
not have its principal place of business in the United States unless such
Accounts are otherwise Eligible Accounts and (i) covered in full by credit
insurance satisfactory to Bank, less any deductible, (ii) supported by letter(s)
of credit acceptable to Bank, (iii) supported by a guaranty from the
Export-Import Bank of the United States, or (iv) that Bank otherwise approves of
in writing; (f) Accounts billed from and/or payable to Borrower outside of the
United States unless (A) Bank has a first priority, perfected security interest
or other enforceable Lien in such Accounts under all applicable laws, including
foreign laws (sometimes called foreign invoiced accounts) or (B) such Accounts
are otherwise Eligible Accounts and (i) covered in full by credit insurance
satisfactory to Bank, less any deductible, (ii) supported by letter(s) of credit
acceptable to Bank, (iii) supported by a guaranty from the Export-Import Bank of
the United States, or (iv) that Bank otherwise approves of in writing; (g)
Accounts owing from an Account Debtor to the extent that Borrower is indebted or
obligated in any manner to the Account Debtor (as creditor, lessor, supplier or
otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts); (h) Accounts owing from an Account Debtor which is
a United States government entity or any department, agency, or instrumentality
thereof unless Borrower has assigned its payment rights to Bank and the
assignment has been acknowledged under the Federal Assignment of Claims Act of
1940, as amended; (i) Accounts for demonstration or promotional equipment, or in
which goods are consigned, or sold on a “sale guaranteed”, “sale or return”,
“sale on approval”, or other terms if Account Debtor’s payment may be
conditional; (j) Accounts owing from an Account Debtor where goods or services
have not yet been rendered to the Account Debtor (sometimes called memo billings
or pre- billings); (k) Accounts subject to contractual arrangements between
Borrower and an Account Debtor where payments shall be scheduled or due
according to completion or fulfillment requirements where the Account Debtor has
a right of offset for damages suffered as a result of Borrower’s failure to
perform in accordance with the contract (sometimes called contracts accounts
receivable, progress billings, milestone billings, or fulfillment contracts);
(l) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre034.jpg]
-34- complete performance (but only to the extent of the amount withheld;
sometimes called retainage billings); (m) Accounts subject to trust provisions,
subrogation rights of a bonding company, or a statutory trust; (n) Accounts
owing from an Account Debtor that has been invoiced for goods that have not been
shipped to the Account Debtor unless Bank, Borrower, and the Account Debtor have
entered into an agreement acceptable to Bank wherein the Account Debtor
acknowledges that (i) it has title to and has ownership of the goods wherever
located, (ii) a bona fide sale of the goods has occurred, and (iii) it owes
payment for such goods in accordance with invoices from Borrower (sometimes
called “bill and hold” accounts); (o) Accounts for which the Account Debtor has
not been invoiced; (p) Accounts that represent non-trade receivables or that are
derived by means other than in the ordinary course of Borrower’s business; (q)
Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days; (r) Accounts arising from chargebacks, debit memos or
other payment deductions taken by an Account Debtor; (s) Accounts arising from
product returns and/or exchanges (sometimes called “warranty” or “RMA”
accounts); (t) Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business; (u) Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue); (v) Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25%) of all Accounts, for the amounts that
exceed that percentage, unless Bank approves in writing; and (w) Accounts for
which Bank in its reasonable discretion determines collection to be doubtful,
including, without limitation, accounts represented by “refreshed” or “recycled”
invoices. “Equipment” is all “equipment” as defined in the Code with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre035.jpg]
-35- “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations. “Event of Default” is defined in Section 8. “Exchange Act” is the
Securities Exchange Act of 1934, as amended. “Excluded Collateral” means,
collectively, (i) Excluded Equity; (ii) any asset of property of any Excluded
Subsidiary; (iii) any permit or license of, or any contractual obligation
entered into by, Borrower (A) that prohibits or requires the consent of any
Person other than any Borrower or its Affiliates as a condition to the creation
by Borrower of a Lien on any right, title or interest in such permit, license or
contractual obligation or (B) to the extent that any law applicable thereto
prohibits the creation of a Lien thereon; (iv) fixed or capital assets owned by
Borrower that is subject to a purchase money Lien or a capital lease if the
contractual obligation pursuant to which such Lien is granted (or in the
document providing such capital lease) prohibits or requires the consent of any
Person other than Borrower or its Affiliates as a condition to the creation of
any other Lien thereon; and (v) any “intent to use” Trademark applications for
which a statement of use has not been filed (but only until such statement is
filed; provided, however, “Excluded Collateral” shall not include any proceeds,
products, substitutions or replacements of Excluded Collateral (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Collateral); and provided, further, however, that upon the termination
of any prohibition described in clauses (iii) or (iv) above, such permit,
license, contractual obligation or asset shall immediately become Collateral
without any action by Borrower or Bank. “Excluded Equity” means, collectively,
(i) all of the outstanding voting stock of any indirect Subsidiary of Borrower;
(ii) thirty-five percent (35%) of the outstanding voting stock of any Foreign
Subsidiary directly owned by Borrower; and (iii) any voting stock or other
equity interest in SafetyNet. For the purposes of this definition, “voting
stock” means, with respect to any issuer, the issued and outstanding shares of
each class of stock of such issuer entitled to vote (within the meaning of
Treasury Regulation §1.956-2(c)(2)). “Excluded Subsidiary” means any indirectly
owned Foreign Subsidiary of Borrower. “Existing Accounts” means each of
Borrower’s (i) Deposit Accounts at Citizens Bank, N.A. and (ii) Securities
Accounts at Merrill Lynch. “Foreign Currency” means lawful money of a country
other than the United States. “Foreign Subsidiary” means any Subsidiary which is
not a Domestic Subsidiary. “Funding Date” is any date on which a Credit
Extension is made to or for the account of Borrower which shall be a Business
Day.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre036.jpg]
-36- “FX Contract” is any foreign exchange contract by and between Borrower and
Bank under which Borrower commits to purchase from or sell to Bank a specific
amount of Foreign Currency on a specified date. “GAAP” is generally accepted
accounting principles set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other Person as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination. “General
Intangibles” is all “general intangibles” as defined in the Code in effect on
the date hereof with such additions to such term as may hereafter be made, and
includes without limitation, all Intellectual Property, claims, income and other
tax refunds, security and other deposits, payment intangibles, contract rights,
options to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind. “Global” is defined in the preamble hereof. “Governmental Approval” is
any consent, authorization, approval, order, license, franchise, permit,
certificate, accreditation, registration, filing or notice, of, issued by, from
or to, or other act by or in respect of, any Governmental Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self- regulatory
organization. “Indebtedness” is (a) indebtedness for borrowed money or the
deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations,
and (d) Contingent Obligations. “Indemnified Person” is defined in Section 12.3.
“Initial Audit” is Bank’s inspection of Borrower’s Accounts, the Collateral, and
Borrower’s Books, with results satisfactory to Bank in its sole and absolute
discretion. “Insolvency Proceeding” is any proceeding by or against any Person
under the United States Bankruptcy Code, or any other bankruptcy or insolvency
law, including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief. “Intellectual Property” means, with respect to any
Person, all of such Person’s right, title, and interest in and to the following:



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre037.jpg]
-37- (a) its Copyrights, Trademarks and Patents; (b) any and all trade secrets
and trade secret rights, including, without limitation, any rights to unpatented
inventions, know-how and operating manuals; (c) any and all source code; (d) any
and all design rights which may be available to such Person; (e) any and all
claims for damages by way of past, present and future infringement of any of the
foregoing, with the right, but not the obligation, to sue for and collect such
damages for said use or infringement of the Intellectual Property rights
identified above; and (f) all amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents. “Interest Expense” means for any fiscal
period, interest expense (whether cash or non-cash) determined in accordance
with GAAP for the relevant period ending on such date, including, in any event,
interest expense with respect to any Credit Extension and other Indebtedness of
Borrower and its Subsidiaries, including, without limitation or duplication, all
commissions, discounts, or related amortization and other fees and charges with
respect to letters of credit and bankers’ acceptance financing and the net costs
associated with interest rate swap, cap, and similar arrangements, and the
interest portion of any deferred payment obligation (including leases of all
types). “Inventory” is all “inventory” as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above. “Investment” is any beneficial ownership
interest in any Person (including stock, partnership interest or other
securities), and any loan, advance or capital contribution to any Person. “IP
Agreement” is that certain Intellectual Property Security Agreement executed and
delivered by Borrower to Bank dated as of the Effective Date. “Irish Subsidiary”
means LoJack Equipment Ireland Ltd., a wholly-owned Subsidiary of LoJack. “Key
Person” is each of Borrower’s Chief Executive Officer and Chief Financial
Officer. “Letter of Credit” is a standby or commercial letter of credit issued
by Bank upon request of Borrower based upon an application, guarantee,
indemnity, or similar agreement.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre038.jpg]
-38- “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property. “Liquidity Ratio”
is, on any date of determination, the quotient of (a) Quick Assets divided by
(b) the amount of outstanding Obligations (including Obligations owing on
account of Bank Services), expressed as a ratio. “Loan Documents” are,
collectively, this Agreement and any schedules, exhibits, certificates, notices,
and any other documents related to this Agreement, the IP Agreement, any Bank
Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by Borrower, and any other present or future agreement by
Borrower with or for the benefit of Bank in connection with this Agreement or
Bank Services, all as amended, restated, or otherwise modified. “LoJack” is
defined in the preamble hereof. “Material Adverse Change” is (a) a material
impairment in the perfection or priority of Bank’s Lien in the Collateral or in
the value of such Collateral; (b) a material adverse change in the business,
operations, or financial condition of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations. “Monthly Financial
Statements” is defined in Section 6.2(c). “Net Income” means, as calculated on a
consolidated basis for Borrower and its Subsidiaries for any period as at any
date of determination, the net profit (or loss), after provision for taxes, of
Borrower and its Subsidiaries for such period taken as a single accounting
period. “Obligations” are Borrower’s obligations to pay when due any debts,
principal, interest, fees, Bank Expenses, and other amounts Borrower owes Bank
now or later, whether under this Agreement, the other Loan Documents, or
otherwise, including, without limitation, all obligations relating to Letters of
Credit (including reimbursement obligations for drawn and undrawn Letters of
Credit), cash management services, and foreign exchange contracts, if any, and
including interest accruing after Insolvency Proceedings begin and debts,
liabilities, or obligations of Borrower assigned to Bank, and to perform
Borrower’s duties under the Loan Documents. “Operating Documents” are, for any
Person, such Person’s formation documents, as certified by the Secretary of
State (or equivalent agency) of such Person’s jurisdiction of organization on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto. “Overadvance” is defined in Section 2.3.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre039.jpg]
-39- “Patents” means all patents, patent applications and like protections
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same. “Perfection
Certificate” is defined in Section 5.1. “Permitted Entity Disposition” is
described on Schedule 6.14 attached hereto. “Permitted Indebtedness” is: (a)
Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents; (b) Indebtedness existing on the Effective Date and shown on the
Perfection Certificate; (c) Subordinated Debt; (d) unsecured Indebtedness to
trade creditors incurred in the ordinary course of business; (e) Indebtedness
incurred as a result of endorsing negotiable instruments received in the
ordinary course of business; (f) Indebtedness secured by Liens permitted under
clauses (a) and (c) of the definition of “Permitted Liens” hereunder; and (g)
extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be. “Permitted Insurance Event” means Borrower’s or its Subsidiary’s recovery of
insurance proceeds pursuant to claims with carriers pending as of the Effective
Date (and any amendments thereto) related to batteries manufactured and/or sold
by EVE Energy Co., Ltd. or its affiliates. “Permitted Investments” are: (a)
Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate; (b) Investments
consisting of Cash Equivalents; (c) Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of Borrower; (d) Investments consisting of deposit accounts in
which Bank has a perfected security interest;



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre040.jpg]
-40- (e) Investments accepted in connection with Transfers permitted by Section
7.1; (f) Investments consisting of the creation of a Subsidiary for the purpose
of consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment; (g) Investments (i) by Borrower in
SafetyNet not to exceed Twenty Five Thousand Dollars ($25,000) in any calendar
month, (ii) by Borrower in Subsidiaries other than SafetyNet not to exceed Five
Hundred Thousand Dollars ($500,000) in the aggregate at any time and (iii) by
Subsidiaries in other Subsidiaries or in Borrower; (h) Investments consisting of
(i) travel advances and employee relocation loans and other employee loans and
advances in the ordinary course of business, and (ii) loans to employees,
officers or directors relating to the purchase of equity securities of Borrower
or its Subsidiaries pursuant to employee stock purchase plans or agreements
approved by Borrower’s Board of Directors; (i) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
business; and (j) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph (j)
shall not apply to Investments of Borrower in any Subsidiary. “Permitted Liens”
are: (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents; (b)
Liens for taxes, fees, assessments or other government charges or levies, either
(i) not due and payable or (ii) being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder; (c) purchase
money Liens and capital leases (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment; (d)
Liens of carriers, warehousemen, suppliers, or other Persons that are possessory
in nature arising in the ordinary course of business so long as such Liens
attach only to Inventory and which are not delinquent or remain payable without
penalty or which are being



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre041.jpg]
-41- contested in good faith and by appropriate proceedings which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto; (e) Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA); (f)
Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase; (g) leases or
subleases of real property granted in the ordinary course of Borrower’s business
(or, if referring to another Person, in the ordinary course of such Person’s
business), and leases, subleases, non-exclusive licenses or sublicenses of
personal property (other than Intellectual Property) granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), if the leases, subleases, licenses
and sublicenses do not prohibit granting Bank a security interest therein; (h)
non-exclusive license of Intellectual Property granted to third parties in the
ordinary course of business, and licenses of Intellectual Property that could
not result in a legal transfer of title of the licensed property that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and (j) Liens in favor of other financial institutions arising in connection
with Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts if permitted under this Agreement. “Person”
is any individual, sole proprietorship, partnership, limited liability company,
joint venture, company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, firm, joint stock company,
estate, entity or government agency. “Prime Rate” is the rate of interest per
annum from time to time published in the money rates section of The Wall Street
Journal or any successor publication thereto as the “prime rate” then in effect;
provided that if such rate of interest, as set forth from time to time in the
money rates section of The Wall Street Journal, becomes unavailable for any
reason as determined by Bank, the “Prime Rate” shall mean the rate of interest
per annum announced by Bank as its prime rate in effect at its principal office
in the State of California (such Bank announced Prime Rate not being intended to
be the lowest rate of interest charged by Bank in connection with extensions of
credit to debtors).



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre042.jpg]
-42- “Projections” is defined in Section 6.2(e). “Quick Assets” is, on any date
of determination, the sum of (i) Borrower’s unrestricted cash and Cash
Equivalents maintained with Bank (provided that, from the Effective Date through
the date that is thirty (30) days after the Effective Date, cash and Cash
Equivalents in the Existing Accounts shall be included in this calculation;
provided, further, that if Borrower has delivered a Control Agreement to Bank in
respect of the Existing Accounts on or before such thirtieth (30th) day, such
cash and Cash Equivalents in the Existing Accounts shall be included in such
calculation for up to ninety (90) days after the Effective Date) plus (ii) the
aggregate amount of Borrower’s net billed accounts receivable. “Registered
Organization” is any “registered organization” as defined in the Code with such
additions to such term as may hereafter be made. “Requirement of Law” is as to
any Person, the organizational or governing documents of such Person, and any
law (statutory or common), treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject. “Reserves” means, as of any date of
determination, such amounts as Bank may from time to time establish and revise
in its good faith business judgment, reducing the amount of Advances and other
financial accommodations which would otherwise be available to Borrower (a) to
reflect events, conditions, contingencies or risks which, as determined by Bank
in its good faith business judgment, do or may adversely affect (i) the
Collateral or any other property which is security for the Obligations or its
value (including without limitation any increase in delinquencies of Accounts),
(ii) the assets, business or prospects of Borrower, or (iii) the security
interests and other rights of Bank in the Collateral (including the
enforceability, perfection and priority thereof); or (b) to reflect Bank's
reasonable belief that any collateral report or financial information furnished
by or on behalf of Borrower to Bank is or may have been incomplete, inaccurate
or misleading in any material respect; or (c) in respect of any state of facts
which Bank determines constitutes an Event of Default or may, with notice or
passage of time or both, constitute an Event of Default. “Responsible Officer”
is any of the Chief Executive Officer, President, Chief Financial Officer and
Controller of Borrower. “Restricted License” is any material license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Bank’s right to sell
any Collateral. “Revolving Line” is an aggregate principal amount not to exceed
Twelve Million Dollars ($12,000,000) outstanding at any time. “Revolving Line
Maturity Date” is March 29, 2018.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre043.jpg]
-43- “SafetyNet” means LoJack SafetyNet, Inc., a Delaware corporation, and
wholly- owned Subsidiary of LoJack. “SEC” shall mean the Securities and Exchange
Commission, any successor thereto, and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made. “Streamline Period” is, on
and after the Effective Date, provided no Event of Default has occurred and is
continuing, the period (a) commencing on the first day of the month following
the day that Borrower provides to Bank a written report that Borrower has, for
each consecutive day in the immediately preceding calendar month, maintained at
all times a Liquidity Ratio in an amount greater than 1.75 to 1.00, as
determined by Bank in its reasonable discretion (the “Streamline Balance”); and
(b) terminating on the earlier to occur of (i) the occurrence of an Event of
Default, and (ii) the first day thereafter in which Borrower fails to maintain
the Streamline Balance, as determined by Bank in its discretion. Upon the
termination of a Streamline Period, Borrower must maintain the Streamline
Balance each consecutive day for one (1) calendar month, as determined by Bank
in its discretion, prior to entering into a subsequent Streamline Period.
Borrower shall give Bank prior written notice of Borrower’s election to enter
into any such Streamline Period, and each such Streamline Period shall commence
on the first day of the monthly period following the date the Bank determines,
in its reasonable discretion, that the Streamline Balance has been achieved.
Bank confirms that a Streamline Period is in effect on the Effective Date.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank. “Subsidiary” is, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower. “Trademarks” means any trademark and servicemark rights,
whether registered or not, applications to register and registrations of the
same and like protections, and the entire goodwill of the business of Borrower
connected with and symbolized by such trademarks. “Transaction Report” is that
certain report of transactions and schedule of collections on the Bank’s
standard form. “Transfer” is defined in Section 7.1.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre044.jpg]
-44- “Unused Revolving Line Facility Fee” is defined in Section 2.4(c).
[Signature page follows.]



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre045.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date. BORROWER: LOJACK CORPORATION By: /s/ Kenneth L. Dumas Name:
Kenneth L. Dumas Title: Senior Vice President, Chief Financial Officer and
Treasurer LOJACK GLOBAL LLC By: LoJack Corporation, its sole member and manager
By: /s/ Kenneth L. Dumas Name: Kenneth L. Dumas Title: Senior Vice President,
Chief Financial Officer and Treasurer BANK: SILICON VALLEY BANK By Name:
---------------------------------- Title: [Signature Page to Loan and Security
Agreement]



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre046.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date. BORROWER: LOJACK CORPORATION By: Name: Kenneth L. Dumas
Title: Senior Vice President, Chief Financial Officer and Treasurer LOJACK
GLOBAL LLC By: LoJack Corporation, its sole member and manager By: Name: Kenneth
L. Dumas Title: Senior Vice President, Chief Financial Officer and Treasurer
BANK: SILICON VALLEY BANK By /s/ Steve Lyons Name: Steve Lyons
---------------------------------- Title: VP [Signature Page to Loan and
Security Agreement]



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre047.jpg]
Schedule 6.14 “Permitted Entity Disposition” means a sale or liquidation of all
or substantially all of the capital stock or assets of SafetyNet to a Person
that is not an Affiliate of Borrower.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre048.jpg]
EXHIBIT A – COLLATERAL DESCRIPTION The Collateral consists of all of Borrower’s
right, title and interest in and to the following personal property, other than
any Excluded Collateral: All goods, Accounts (including health-care
receivables), Equipment, Inventory, contract rights or rights to payment of
money, leases, license agreements, franchise agreements, General Intangibles,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and all Borrower’s Books relating to the foregoing,
and any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre049.jpg]
1 EXHIBIT B COMPLIANCE CERTIFICATE TO: SILICON VALLEY BANK Date: FROM: LOJACK
CORPORATION and LOJACK GLOBAL LLC The undersigned authorized officer of LoJack
Corporation and LoJack Global LLC (“Borrower”) certifies that under the terms
and conditions of the Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, and (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date. Attached
are the required documents supporting the certification. The undersigned
certifies that these are prepared in accordance with GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement. Please
indicate compliance status by circling Yes/No under “Complies” column. Reporting
Covenant Required Complies Monthly financial statements with Compliance
Certificate Monthly within 30 days Yes No Annual financial statement (CPA
Audited) + CC FYE within 120 days Yes No 10-Q, 10-K and 8-K Within 5 days after
filing with SEC Yes No A/R & A/P Agings Monthly (i) within 30 days during a
Streamline Period and (ii) on the 15th and last Business Day of each month when
a Streamline Period is not in Effect Yes No Transaction Reports With each
request for an Advance, monthly within 30 days during a Streamline Period, and
on the 15th and last Business Day of each month whenStreamline Period is not in
effect Yes No Projections FYE within 60 days Yes No The following Intellectual
Property was registered after the Effective Date (if no registrations, state
“None”)
____________________________________________________________________________



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre050.jpg]
2 Financial Covenant Required Actual Complies Maintain as indicated: Minimum
Adjusted EBITDA $5,000,000 $_______ Yes No Streamline Period Applies Liquidity
Ratio > 1.75 to 1.00 Yes No Borrowing Base Enhancement Period Applies
Unrestricted cash at Bank > $2,000,000 Yes No The financial covenant analyses
and information set forth in Schedule 1 attached hereto are true and accurate as
of the date of this Certificate. The following are the exceptions with respect
to the certification above: (If no exceptions exist, state “No exceptions to
note.”)
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
LOJACK CORPORATION LOJACK GLOBAL LLC By: Name: Title: BANK USE ONLY Received by:
_____________________ AUTHORIZED SIGNER Date: _________________________
Verified: ________________________ AUTHORIZED SIGNER Date:
_________________________ Compliance Status: Yes No



--------------------------------------------------------------------------------



 
[finalloanandsecurityagre051.jpg]
3 Schedule 1 to Compliance Certificate Financial Covenants of Borrower In the
event of a conflict between this Schedule and the Loan Agreement, the terms of
the Loan Agreement shall govern. I. Adjusted EBITDA (Section 6.9) Required:
Achieve, to be measured as of the last day of each fiscal quarter of Borrower on
a trailing twelve (12) month basis, on a consolidated basis with respect to
Borrower and its Subsidiaries, Adjusted EBITDA of at least Five Million Dollars
($5,000,000). Actual: A. Net Income $ B. Interest Expense $ C. To the extent
deducted in the calculation of Net Income 1. Depreciation expense $ 2.
Amortization expense $ 3. Income Tax Expense $ 4. The sum of lines 1 through 3 $
D. EBITDA (line A plus line B plus line C.4) $ E. Stock-based compensation $ F.
A one-time, non-recurring add-back for expenses incurred in any consecutive
twelve (12) month period not to exceed Five Hundred Thousand Dollars ($500,000)
$ G. Adjusted EBITDA (line D plus line E plus line F) $ Is line G equal to or
greater than $5,000,000? No, not in compliance Yes, in compliance



--------------------------------------------------------------------------------



 